Citation Nr: 1627696	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO.  10-06 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability, claimed as secondary to service-connected residuals of prostate cancer.

2.  Entitlement to service connection for a cervical spine disability, claimed as secondary to service-connected residuals of prostate cancer.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The Veteran served on active duty from February 1963 to March 1967.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a May 2011 RO decision that denied service connection for disabilities of the cervical and lumbar spine.

The Board remanded the appeal in April 2015 for additional development.   The case was subsequently returned to the Board.


FINDINGS OF FACT

1.  The preponderance of the competent and credible evidence indicates that the Veteran's cervical spine disability did not become manifest until many years after discharge from service and is not shown to be etiologically related to service or a service-connected disability.

2.  The preponderance of the competent and credible evidence indicates that the Veteran's lumbar spine disability did not become manifest until many years after discharge from service and is not shown to be etiologically related to service or a service-connected disability.


CONCLUSIONS OF LAW

1.  A cervical spine disability was not incurred in or aggravated by the Veteran's military service or a service-connected disability, nor may this disability be presumed to have been so incurred or aggravated. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015). 
 
2.  A lumbar spine disability was not incurred in or aggravated by the Veteran's military service or a service-connected disability, nor may this disability be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has duties to notify and assist a claimant with his claims.  VA's duty to notify was satisfied by a letter dated in October 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claims, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran has submitted written statements, medical evidence, and an image of the surgical position used for his prostate surgery in support of his claim.  VA has obtained service treatment records (STRs), VA and private medical records, assisted the appellant in obtaining evidence, afforded the appellant a physical examination, and obtained medical opinions as to the etiology of the current cervical spine and lumbar spine disabilities.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

In an August 2013 VA Form 9, the Veteran's representative contended that the examiner who performed the December 2010 VA examination did not provide a complete rationale for her opinion.  An addendum medical opinion was subsequently obtained from another VA examiner in December 2014.  In February 2015, the Veteran's representative contended that VA failed in its duty to assist since it did not obtain a medical opinion from a doctor specializing in orthopedics or neurology.  

The Board finds that the December 2010 VA examination and December 2014 medical opinion are collectively adequate and probative for VA purposes because the examiners relied on sufficient facts and data, and considered the Veteran's reported history.  The December 2014 VA examiner provided an adequate supporting rationale for the opinion rendered, and there is no reason to believe that the examiners did not reliably apply scientific principles to the facts and data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Further, there is no evidence that the examiners who provided the examination and medical opinions in this case are not competent.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  The appellant has not overcome the presumption of competence of the examiners in this case.

The Board further finds that the RO has substantially complied with its April 2015 remand orders.  In this regard, the Board directed that the Agency of Original Jurisdiction (AOJ) attempt to obtain records from the Social Security Administration (SSA), as well as additional VA medical records, and this was done.  Additional VA medical records were obtained and associated with the file.  The AOJ attempted to obtain records from the SSA, but in August 2015, the SSA indicated that there were no available medical records pertaining to the Veteran, that the records did not exist, and further efforts to obtain them would be futile.  The Veteran was advised of this fact by an October 2015 letter, and he did not respond.  Therefore, the Board finds that no further development is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Analysis

The Veteran contends that during his April 2008 prostatectomy surgery, he was put in a steep Trendelenburg position for several hours and that being in this position for a prolonged period aggravated his existing cervical and lumbar spine conditions.  See his May 2012 notice of disagreement and August 2013 VA Form 9 (substantive appeal).  

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Service connection is granted if it is shown the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.  Other diseases initially diagnosed after service also may be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service.  38 C.F.R. § 3.303(d). 

Certain diseases like arthritis, are considered chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year of separation from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b).  

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2014); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Service connection may also be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  An increase in severity of a non-service-connected disorder that is proximately due to or the result of a service-connected disability, and not due to the natural progress of the non-service-connected condition, will be service connected.  Aggravation will be established by determining the baseline level of severity of the non-service-connected condition and deducting that baseline level, as well as any increase due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).  

Service connection may only be awarded to an applicant who has disability existing on the date of application, not for past disability.  Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997)); but see McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

Thus, medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The determination as to whether these requirements for service connection are met is based on an analysis of all the relevant evidence of record and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

A review of the evidence reflects that the Veteran has been diagnosed with degenerative disc disease of both the cervical and lumbar spine, and thus has a current disabilities of the cervical spine and lumbar spine.  Consequently, the determinative issue is whether or not these disabilities are attributable to his military service or a service-connected disability.

Service treatment records reflect that a February 1963 service treatment record noted that the Veteran had a history of polio at age 15, with no sequelae.  An April 1966 service treatment record shows that the Veteran complained of sharp pain in his back when lifting heavy items.  On examination, there was pain and tenderness over the lumbosacral joint and laterally along the iliac crests.  There was full range of motion.  The diagnostic impression was lumbosacral strain, and he was advised to avoid heavy lifting for 22 hours, take hot soaks, and return in three days.  There is no evidence of subsequent treatment for back complaints, and subsequent service treatment records are negative for complaints, treatment or diagnosis of disabilities of the cervical or lumbosacral spine.  On separation medical examination in March 1967, the Veteran's neck and spine were clinically normal.

The Veteran filed his original service connection claim in October 2007, and although he claimed service connection for other conditions, he did not claim service connection for disabilities of the cervical spine or lumbar spine.

The claims file contains no post-service medical evidence of cervical or lumbar spine disabilities until 2008.

An April 2008 private operative report by R.B., MD, reflects that the Veteran underwent a prostatectomy at a private hospital.  It was noted that his operation had been postponed on several occasions because of severe neck and low back difficulties due to disk herniation which required further management.  The surgeon indicated that the Veteran had a large body habitus and a protuberant abdomen.  The Veteran was placed in a steep Trendelenburg position, and was well padded, with much attention due to his body habitus and history of cervical and lumbar disc disease.  He was carefully placed and padded in the Allen stirrups with shoulder straps and padding, crates and jelly roll so he would be secure in this position.  The operative report indicated that the operation was uneventful.  It was noted that the Veteran tolerated the procedure quite well and left the operating room in stable condition.

In a May 2008 rating decision, the RO established service connection for residuals of prostate cancer, status post radical prostatectomy, effective October 2007.

A May 2008 inquiry to SSA reflects that the SSA determined that the Veteran became disabled in October 2005, and awarded disability benefits effective from March 2006.

A June 2008 VA primary care note reflects that the Veteran was status post polio, and had a history of protruding discs at L5-S1 and in the cervical spine.  He said he was a retired airline employee (crew chief).  The physician indicated that the Veteran was severely obese.  VA outpatient treatment records reflect treatment for back pain.

On October 2008 VA general medical examination, the Veteran reported a history of low back pain, and a history of herniated disc at L5-S1.  He related that he had been receiving disability benefits from SSA since 2005, and was previously a crew chief for an airline.  He said he had to go on disability because of that.  The pertinent diagnosis was herniated disk.

In written argument dated in October 2010, the Veteran's representative contended that when the Veteran was placed in the Trendelenburg surgical position during his prostatectomy his existing back condition was aggravated, and that this disability should be included in his rating for service-connected prostate cancer.

On VA examination in December 2010, the Veteran reported that after service he worked for an airline as a crew chief managing luggage, and transported luggage for approximately 37 years.  He stated that he went on disability in 2005 due to an inability to perform his job duties of lifting luggage.  He stated that in 1982 he injured his low back and neck on a ramp, and his back was reinjured in 2005 by lifting bundles.  He explains that his neck and back condition were exacerbated by this episode.  He also stated that his neck and back were further strained and his condition was greatly exacerbated by the positioning used for his April 2008 prostatectomy for service-connected carcinoma.  The Veteran contended that his current neck and back condition resulted from the prostate surgery, and he felt that these conditions should be service-connected.  He complained of neck and back pain.

The examiner noted that December 2010 X-ray studies of the cervical spine showed multilevel degenerative disc disease with prominent anterior endplate osteophyte formation, and multilevel bilateral facet arthrosis.  X-ray studies of the  lumbar spine showed findings compatible with DISH (diffuse idiopathic skeletal hyperostosis) in the lower thoracic and lumbar spine.  There was posterior disc space narrowing at L5-S1, and straightened lumbar lordosis.  The diagnosis was degenerative disc disease of both the cervical and lumbar spines.  

The examiner stated that based on the Veteran's claims file and service treatment records his subjective examination his physical examination and his diagnostic and clinical tests, it was her opinion that his claimed cervical and lumbar spine disk disease was not secondary to his surgery for residuals of prostate cancer, and that his non-service-connected conditions of neck and back pain were completely unrelated to the surgery performed for his service-connected condition of prostate cancer, and were not aggravated by the surgery performed for his service-connected condition of prostate cancer.

In a December 2014 addendum VA medical opinion, a VA examiner stated that the Veteran's claims file was reviewed prior to providing the opinion.  The examiner stated that she could not determine a baseline level of severity of the claimed spine condition based upon medical evidence available prior to  aggravation or the earliest medical evidence following aggravation by service-connected prostate cancer residuals, because there was no documentation of such.  She stated that regardless of an established baseline, the Veteran's claimed conditions were not at least as likely as not aggravated beyond its natural progression by the service-connected prostate cancer residuals.  The rationale for the opinion was that the Veteran had a long history of chronic morbid obesity and had a work-related injury in 1982 injuring his neck and back.  His robotic prostatectomy was in April 2008, and there is no documentation of aggravation beyond the natural progression of the condition.

In February 2015, the Veteran's representative contended that the Veteran was in the Trendelenburg position during his prostatectomy for over four hours, and that this was not a position that someone typically experiences during their normal daily activities.  The representative enclosed an image of a patient in the Trendelenburg position.

After review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a cervical spine disability and a lumbar spine disability.  While the Veteran does have current disabilities of the cervical spine and lumbar spine, the most probative evidence indicates that they are not related to service or a service-connected disability.

During the pendency of this appeal, the Veteran has exclusively contended that his longstanding back and neck disabilities were permanently aggravated by his April 2008 prostatectomy.  He has never identified any incident in service which could have caused disabilities of the cervical spine or lumbar spine, has not asserted that he was injured in combat, and has never asserted that he had continuous lumbar spine or cervical spine symptoms ever since service.

Although he was treated for a lumbosacral strain on one occasion in service, the March 1967 service separation examination report reflects that he was examined and his neck and spine were found to be clinically normal.  The available post-service medical records are negative for a cervical spine disability or a lumbar spine disability until 2008.  

The Veteran has never claimed that his current cervical spine and back disabilities began in service.  Rather, he has reported having symptoms since his post-service work-related back and neck injuries in 1982 and 2005.  As noted above, VA's attempts to obtain the medical records supporting his March 2006 award of SSA disability benefits, based on a determination that he became disabled in October 2005, were unsuccessful.  

There is no competent evidence showing continuity of cervical or lumbar spine symptoms since service, and thus service connection is not warranted on this basis.  Indeed, his current disabilities of the cervical spine and back were reportedly first treated and diagnosed more than 15 years after his discharge.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  Moreover, there is no medical evidence suggesting a direct relationship between service and his disabilities of the cervical spine and lumbar spine.

The Board also notes that the Veteran does not contend, and the evidence of record does not show, that he suffered from arthritis of the spine during service or within one year following discharge from service.  There is no evidence that arthritis of the spine was manifested to a compensable degree within the first post-service year, and thus presumptive service connection is not warranted under 38 C.F.R. § 3.309(a).

In summary, disabilities of the cervical spine and lumbar spine were not shown in service or for many years thereafter, and the weight of the evidence shows that they are related to intervening post-service work injuries in his more than 30 year career as a baggage handler for an airline.  Additionally, the most probative evidence is against a finding that the Veteran's disabilities of the cervical spine and lumbar spine are related to service, and there is no competent evidence suggesting the Veteran's disabilities of the cervical spine and back are otherwise etiologically related to service.  

Additionally, while the Veteran may sincerely believe that his current disabilities of the cervical spine and lumbar spine are related to the surgery for his service-connected residuals of prostate cancer, as a lay person, he has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of degenerative disc disease of the cervical and lumbar spine are not matters subject to lay observation and require medical expertise to determine.  Accordingly, the opinions by the Veteran and his representative as to the diagnosis or etiology of his claimed disabilities of the cervical spine and lumbar spine are not competent medical evidence.  The Board gives greater weight to the medical opinion of the VA examiners, who concluded that it is less likely than not that the Veteran's cervical spine disability and lumbar spine disability are related to his prostatectomy.

The December 2010 and December 2014 VA examiners have disassociated any current cervical spine disability and lumbar spine disability from the service-connected residuals of prostate cancer, or the surgery used to treat it, after clinical examination and a review of his claims file.  The December 2014 examiner also opined that the conditions were not permanently aggravated by the surgery.  The VA examination reports are collectively of high probative value because the examiners are qualified to comment on the etiology of these claimed disabilities, he was physically examined, they reviewed his claims file and medical records, including the service treatment records, and considered the Veteran's reported history of injuries after service and exacerbation after his prostatectomy.  The VA examiner had the benefit of reviewing the Veteran's claims file and, thus, not only considered what is said to have occurred during service and afterward.  The December 2014 opinion is well-reasoned and consistent with the other evidence of record.  Prejean v. West, 13 Vet. App. 444 (2000).  The VA examiner sufficiently discussed the underlying medical rationale of the opinion, which, rather than mere review of the claims file, is more so where the probative value of the opinion is derived.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Green v. Derwinski, 1 Vet. App. 121 (1991).

In sum, the weight of the competent and credible evidence does not link the current cervical spine disability or lumbar spine disability to service or a service-connected disability.  Thus, the preponderance of the evidence is against the claims, and service connection for disabilities of the cervical spine and lumbar spine are denied. 

In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for a cervical spine disability is denied.

Service connection for a lumbar spine disability is denied.




______________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


